      Case 18-29731-MBK Doc 41 Filed 01/24/19 Entered 01/24/19 15:32:39                     Desc Main
                               Document
  UNITED STATES BANKRUPTCY COURT            Page 1 of 2
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)




                                                                          Order Filed on January 24, 2019
                                                                                      by Clerk
                                                                              U.S. Bankruptcy Court
                                                                              District of New Jersey




  In Re:                                                 Case No.:    ____________________
                                                                            18-29731

   Ludin Pierre                                          Hearing Date: ____________________
                                                                             1/22/2019

                                                         Judge:       _____________________
                                                                         Michael B. Kaplan

                                                         Chapter:     _____________________
                                                                                13




                  Recommended Local Form:           w
                                                    ✔   Followed     w    Modified




                                       ORDER DENYING MOTION


                                  TO VACATE DISMISSAL OF CASE
                    _____________________________________________


The relief set forth on the following page is hereby ORDERED.




 DATED: January 24, 2019
Case 18-29731-MBK        Doc 41    Filed 01/24/19 Entered 01/24/19 15:32:39             Desc Main
                                  Document      Page 2 of 2




                                                         November 8
       A motion or application having been filed on ____________________,    18 by
                                                                          20 ___
 Ludin Pierre
 ___________________________________ for entry of an order as set forth above, all
interested parties having been duly served, the Court having considered all of the papers
submitted, along with any arguments of counsel, and for good cause shown; it is


       ORDERED that the aforesaid motion or application is denied.


       The successful party shall serve this order on the debtor, any trustee and all parties who
entered an appearance on this matter.




                                                                                         Rev. 7/1/04; jml



                                                2
